MORRISON, Judge.
This is an appeal from an order of the Criminal District Court No. 3 of Harris County refusing to discharge appellant on his application for writ of habeas corpus and remanding him to the custody of the sheriff with instructions to deliver him-to the agent of the demanding State.
The warrant of the Governor of this State, together with the demand of the Governor of Oklahoma and supporting papers, was introduced in evidence and establishes a prima facie case.
The appellant and his witnesses sought to establish that the appellant was not in the demanding State on the day charged.
No issue was raised as to appellant’s identity as being the person named in the demand.
The trial court heard the witnesses; we have reviewed their testimony and fail to find any abuse of the court’s discretion.
There are no bills of exception in the record.
The judgment is affirmed.